Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-11 and 14-25 are pending.
	Upon further consideration, the 112 first paragraph rejections, 112(b) rejections and objection to claims 1 and 11 have been withdrawn.

Allowable Subject Matter
	Claims 1, 4-11 and 14-25 are allowed. 
The following is an examiner's statement of reasons for allowance:
	Claims are allowed in light of Appellant’s arguments presented in the Appeal Brief of 11-03-2018 and upheld by the Board of Patent Appeals decision dated 02-19-2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437